Citation Nr: 1620800	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  12-02 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for right ear hearing loss.

2. Entitlement to a rating in excess of 30 percent for disequilibrium with labyrinthectomy and tinnitus, to include entitlement to an extraschedular rating.

3. Entitlement to a rating in excess of 20 percent for right acromioclavicular separation.

4. Entitlement to a rating in excess of 20 percent for residuals left shoulder injury.

5. Entitlement to a rating in excess of 20 percent for blackout spells.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In December 2011, the RO increased the Veteran's rating from 10 to 30 percent for right ear hearing loss.

During the pendency of the appeal, the Veteran submitted a new claim for a TDIU, which is currently being developed at the RO.  However, since the Court has held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record, the Board has included this issue to the title page and has addressed it in the remand below.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks increased ratings for his right ear hearing loss; disequilibrium with labyrinthectomy and tinnitus, to include entitlement to an extraschedular rating; right shoulder; left shoulder; and blackout spells.

The Veteran provided examination reports from a private provider that address his shoulder disabilities.  Unfortunately, the private provider did not address whether the Veteran had additional functional limitations due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  When rating the joints, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  In April 2016, the Veteran's representative argued that the impact of the Veteran's flare-ups must be considered.  Thus, the Board finds a remand is necessary to schedule an examination to determine the current severity of the Veteran's bilateral shoulder disabilities, to include whether the Veteran has additional functional limitations due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.

Regarding entitlement to an increased rating for blackout spells, the Veteran argues that VA did not consider entitlement to an extraschedular rating due to the severity of his condition, to include exacerbations due to flare-ups.  It does not appear that an examination has been conducted to determine the severity of the Veteran's blackout spells.  Therefore, on remand, an examination must be scheduled.

Regarding the claim for entitlement to a TDIU, the Board observes that the RO is still developing the claim.  Notably, in May 2016, the Veteran indicated that he had additional evidence to submit for consideration.  Thus, on remand, VA must ascertain whether the Veteran has additional evidence to provide in support of his claim and if so, obtain the evidence and associate it with the claims file.  The Board also observes that an opinion has not been obtained indicating whether the Veteran's service-connected disabilities alone, without consideration of age or nonservice-connected disabilities, prevent him from obtaining and maintaining substantially gainful employment.  Therefore, on remand, an opinion must be obtained addressing this matter.

Finally, since the Veteran has additional evidence to provide in support of his TDIU claim, and since the TDIU claim encompasses his right ear hearing loss and disequilibrium with labyrinthectomy and tinnitus, the Board finds these claims are inextricably intertwined with the TDIU claim and cannot be adjudicated at this time.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the appropriate authorization and release forms for VA to attempt to obtain outstanding treatment records, if any.  Inform the Veteran that he may submit the evidence on his behalf.  All attempts to obtain outstanding evidence must be documented in the claims file.

2. Schedule a compensation and pension examination with an examiner with appropriate expertise to determine the current severity of the Veteran's bilateral shoulder disabilities.  The examiner should be provided access to the electronic claims file and to a copy of the remand order.  The examiner should indicate review of these items in the examination report.

The examiner must conduct all testing necessary to determine the current severity of the Veteran's bilateral shoulder disabilities and all symptoms must be described in detail.  

All pertinent symptomatology and findings pertaining to the shoulders should be reported in detail.  Range of motion studies should be completed for both shoulders.  In addition, the examiner should determine whether the shoulders exhibit weakened movement, excess fatigability, or incoordination which is attributable to the service-connected disabilities.  If feasible, these determinations should be expressed in terms of the degree of additional loss of range of motion or favorable, intermediate or unfavorable ankylosis.  The examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups of the shoulders or when the shoulder are used repeatedly over a period of time.  The examiner must document the Veteran's complaints and note the impact on employment and/or activities of daily living.

3. Schedule a compensation and pension examination with an examiner with appropriate expertise to determine the current severity of the Veteran's blackout spells.  The examiner should be provided access to the electronic claims file and to a copy of the remand order.  The examiner should indicate review of these items in the examination report.

All symptoms pertaining to the Veteran's blackouts must be described in detail, to include whether and how many times the condition occurred in (a) the prior 6 months and (b) the prior 12 months.  The examiner must document the Veteran's complaints and note the impact on employment and/or activities of daily living.

4. Schedule appropriate examinations to obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.

Specifically, the examiner is asked to comment on the Veteran's ability to function in an occupational environment and to describe the functional limitations imposed by his service-connected disabilities (right ear hearing loss, disequilibrium with labyrinthectomy and tinnitus, right acromioclavicular separation, residuals left shoulder injury, and blackout spells).

In doing so, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5. Conduct any additional development necessary, to include whether referral for extraschedular evaluation is warranted for any claim.

6. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




